2014 IL App (3d) 140185

                                         Opinion filed August 14, 2014


                                                    IN THE

                                     APPELLATE COURT OF ILLINOIS

                                        THIRD JUDICIAL DISTRICT

                                                   A.D., 2014

     In re J.H.                            )   Appeal from the Circuit Court
                                           )   of the 10th Judicial Circuit,
     (The People of the State of Illinois, )   Peoria County, Illinois,
                                           )
            Petitioner-Appellee,           )   Appeal No. 3-14-0185
                                           )   Circuit No. 10-JA-308
            v.                             )
                                           )
     Crystal H.                            )   Honorable
                                           )   Albert Purham, Jr.
            Respondent-Appellant).         )   Judge, Presiding.
      ____________________________________________________________________________

           JUSTICE WRIGHT delivered the judgment of the court, with opinion.
           Presiding Justice Lytton and Justice O’Brien concurred in the judgment and opinion.
     ______________________________________________________________________________

                                                   OPINION

¶1             The trial court found respondent mother, Crystal H., unfit for failing to make reasonable

     progress toward returning the minor, J.H., home. 750 ILCS 50/1(D)(m)(iii) (West 2012).

     Mother’s parental rights were terminated and she appeals only the finding of unfitness. We

     affirm.

¶2                                           BACKGROUND

¶3             Minor J.H. was born on August 20, 2004. On October 27, 2010, the State filed a petition

     for adjudication of wardship alleging the minor was abused and neglected. The first count
     alleged the minor was abused because mother’s paramour, Martel Willis, inflicted physical

     injury on the minor after he whipped the minor in the face with a belt. Count II alleged the

     minor’s environment was injurious to her welfare because: (1) mother’s paramour inflicted

     physical injury on the minor when he whipped her in the face with a belt; (2) mother was aware

     her paramour had a violent temper because mother was a victim of her paramour’s domestic

     violence on at least two occasions and allowed her paramour to act as the minor’s caretaker; (3)

     mother was going to take out an order of protection against her paramour, but did not; (4) mother

     allowed her paramour’s mother to watch the minor; (5) mother failed to complete a drug test on

     October 25, 2010; and (6) on October 26, 2010, mother attempted to transfer guardianship of the

     minor to a relative. That same day, the trial court entered an order placing the minor in shelter

     care.

¶4           On February 7, 2011, the trial court entered a dispositional order finding mother unfit

     based on the allegations contained in the petition and mother’s “drug use.” The trial court named

     the minor a ward of the court and named the Department of Children and Family Services

     (DCFS) as her guardian. The trial court also ordered mother to execute all authorizations for

     releases of information requested by DCFS, obtain a drug and alcohol assessment and

     successfully complete any course of recommended treatment, perform three random drug drops

     per month, maintain stable housing, and successfully complete counseling, a parenting course,

     and a domestic violence course as recommended by DCFS.

¶5           At the July 11, 2011, January 9, 2012, and July 2, 2012, permanency review hearings, the

     trial court ordered the permanency goal to be to return the minor home within one year. At the

     fourth permanency hearing on November 6, 2012, the court ordered the goal changed to




                                                      2
     substitute care pending termination of parental rights because mother failed to make “reasonable

     efforts” toward completing her service plan and the permanency goal.

¶6          On April 18, 2013, the State filed a petition to terminate mother’s parental rights pursuant

     to the Adoption Act (the Act) (750 ILCS 50/1 et seq. (West 2012)). The petition alleged mother

     was an unfit person because she failed to make reasonable progress toward the return of the

     minor to her care during any nine-month period after the end of the initial nine-month period

     following the adjudication of neglect (specifically February 5, 2012, to November 5, 2012) (the

     relevant time period). 750 ILCS 50/1(D)(m)(iii) (West 2012).

¶7          On April 22, 2013, at the fifth permanency hearing, the trial court ordered the

     permanency goal to remain substitute care pending termination of parental rights.

¶8          On September 4, 2013, the matter proceeded to an unfitness hearing. On the State’s

     motion and without objection, the trial court admitted into evidence mother’s counseling records

     from Lutheran Social Services of Illinois. Mother objected to the admission of certified records

     from Proctor First Care and Human Service Center/White Oaks Rehabilitation Center (White

     Oaks) on the grounds those records constituted inadmissible hearsay. After the State informed

     the court that the documents were created in the normal course of business and were certified,

     the court admitted those records.

¶9          The counseling records from Lutheran Social Services revealed mother cancelled her

     counseling sessions on April 11, May 23, June 6, September 10, and October 29, 2012. In

     addition, mother failed to attend her counseling sessions on June 13, July 11, August 29, and

     October 4, 2012. On September 12, 2012, mother’s counselor went to mother’s home for a

     counseling session, but mother was not home or did not answer the door. On June 8, and




                                                     3
       August 1, 2012, mother’s counselor noted mother was unwilling to implement the skills learned

       and had not made progress toward parenting the minor.

¶ 10          The records from Proctor First Care established mother tested positive for hydrocodone

       on August 6, 2012. Mother’s substance abuse treatment records from White Oaks revealed

       mother attended treatment on April 13, 2012, and mother refused a request to provide a drug

       drop after staff noticed she appeared to be under the influence of some substance. Mother did

       not have any contact with the treatment center after July 27, 2012, resulting in mother’s

       unsuccessful discharge from treatment on September 6, 2012.

¶ 11          The State presented the testimony of Jason Leigh, a police officer with the Peoria police

       department, who testified that on October 4, 2012, he was investigating a report of a stolen cell

       phone. In the course of this investigation, Officer Leigh learned that either mother or her

       paramour had the phone. Officer Leigh located mother sitting in the passenger seat of a vehicle,

       with her paramour in the driver’s seat. When Officer Leigh questioned mother about the cell

       phone, mother first told him she did not know anything about the phone. Mother then told

       Officer Leigh she found the phone while walking near where she worked. Finally mother

       admitted to Officer Leigh she received the phone and some additional money in exchange for

       oral sex.

¶ 12          Catherine Sandven, a social worker with Lutheran Social Services, testified she began

       working on the minor’s case in May 2012. According to Sandven, mother completed a domestic

       violence class and a parenting class, and attended all of her visits with the minor. Mother also

       completed a drug and alcohol evaluation, which recommended mother obtain treatment. In

       addition, mother was required to complete three random drug drops each month, but mother

       missed seven drug drops and tested positive for hydrocodone in August 2012. When Sandven



                                                        4
       asked mother about the hydrocodone, mother indicated she was prescribed hydrocodone for back

       pain. Mother was unable to provide Sandven with a copy of the prescription.

¶ 13          On cross-examination, Sandven testified mother’s remaining drug drops were clean

       during the relevant time period. In addition, Sandven agreed mother’s attendance at a substance

       abuse treatment program was “sporadic.” According to Sandven, mother told her that since “she

       was dropping clean [mother] felt that she did not need to attend treatment.” Sandven was aware

       mother was arrested for stealing a cell phone, but mother denied stealing the phone.

¶ 14          Mother testified she had been prescribed hydrocodone by an emergency room physician

       after she twisted her foot. Mother explained she was unable to obtain a copy of the prescription,

       but her hospital records would show the drug was prescribed to her. Mother testified it was hard

       for her to “juggle” her treatment classes at White Oaks with her employment at Domino’s Pizza.

       Mother’s employer provided a letter advising DCFS mother missed some of her counseling and

       drug treatment classes due to work training. On cross-examination, mother testified she was

       fired from Domino’s Pizza due to her arrest concerning the stolen cell phone and she was evicted

       from her apartment for failing to pay the full rent amount.

¶ 15          After hearing arguments, the trial court noted mother completed domestic violence

       counseling. In addition, the court found mother’s relationship with her paramour to be

       “extremely troubling” because both mother and the minor were the victims of mother’s

       paramour’s physical abuse. In spite of this abuse to both mother and the minor, the court

       observed mother remained “willing to see [her paramour] for whatever purpose.” The court

       noted that since mother told three stories to the police about the stolen cell phone, at least two of

       those accounts were untruthful. The court commented that mother failed to provide a copy of

       her prescription for the hydrocodone.



                                                         5
¶ 16          The court also observed that mother’s attendance at her counseling sessions was “very

       inconsistent” and mother did not “utiliz[e] the tools what [sic] were being offered to her in order

       to make progress.” The court stated mother was making “no progress for the most part

       whatsoever” during the relevant time period. The court concluded, “When I consider the reason

       this case was brought into court initially, based on a relationship with [mother’s paramour] and

       domestic violence, and the abuse that her child has suffered, this court finds by clear and

       convincing evidence, despite some of the services that [mother] did do, that she has not made

       reasonable progress during the period of February 5, 2012, to November 5, 2012.” The court

       entered a written adjudication order finding the State proved the petition by clear and convincing

       evidence.

¶ 17          The court terminated mother’s parental rights after a best interest hearing on February 5,

       2014, and entered a dispositional order on February 6, 2014. Mother timely appeals.

¶ 18                                         ANALYSIS

¶ 19          On appeal, mother challenges only the trial court’s finding of unfitness because she

       completed, or was in substantial compliance with, her court-ordered services. Mother argues the

       court improperly allowed the State to introduce the records from White Oaks as a business

       record under section 2-18(4)(a) of the Juvenile Court Act of 1987 (Juvenile Act) because the

       State failed to prove White Oaks constitutes an “agency” pursuant to the Juvenile Act. 705 ILCS

       405/2-18(4)(a) (West 2012). Mother also submits the trial court relied on hearsay statements

       contained in the improperly admitted records to establish mother continued a relationship with

       her paramour.

¶ 20          The State responds the business records were admissible and established mother did not

       make reasonable progress to correct the conditions that resulted in the minor being removed from



                                                        6
       mother’s care. Specifically, the State contends mother continued to engage in a relationship with

       her paramour, failed to attend counseling sessions, refused to provide a drug drop, and did not

       make any progress toward parenting the minor.

¶ 21          We begin by considering mother’s argument that White Oaks does not qualify as an

       agency pursuant to the Act. Section 2-18(4)(a) of the Juvenile Act provides, in relevant part:

              “Any writing, record, photograph or x-ray of any hospital or public or private

              agency *** made as a memorandum or record of any condition, act, transaction,

              occurrence or event relating to a minor in an abuse, neglect or dependency

              proceeding, shall be admissible in evidence as proof of that condition, act,

              transaction, occurrence or event, if the court finds that the document was made in

              the regular course of the business of the hospital or agency and that it was in the

              regular course of such business to make it ***. *** A certification by someone

              other than the head of the hospital or agency shall be accompanied by a

              photocopy of a delegation of authority signed by both the head of the hospital or

              agency and by such other employee.” 705 ILCS 405/2-18(4)(a) (West 2012).

       It is clear from the record that mother admitted she received substance abuse treatment from the

       staff at White Oaks. Thus, her treatment was not provided by an individual but, rather, a

       business or entity with multiple employees. Mother does not allege how White Oaks fails to

       qualify as an agency and does not cite to case law in support of this argument. The Juvenile Act

       instructs that its provisions must be liberally construed to accomplish its purpose. 705 ILCS

       405/1-2(4) (West 2012). Moreover, well-established case law provides that a trial court can

       admit the health care records pertaining to a respondent in termination proceedings under section

       2-18(4)(a). In re Precious W., 333 Ill. App. 3d 893, 900 (2002). The records from White Oaks



                                                        7
       contained a “Certification and Delegation of Authority” that certified the records were made in

       the regular course of business. We conclude mother’s records from White Oaks were admissible

       under section 2-18(4)(a) of the Juvenile Act. Mother does not direct this court to a specific

       reference in the White Oaks records pertaining to Martel Willis, her paramour. Further, our

       independent review of the White Oaks records does not reveal any direct or indirect reference to

       an ongoing relationship with this paramour during the relevant time period.

¶ 22          Under the Act, a parent can be found unfit if the parent failed “to make reasonable

       progress toward the return of the child to the parent during any 9-month period after the end of

       the initial 9-month period following the adjudication of neglected or abused minor.” 750 ILCS

       50/1(D)(m)(iii) (West 2012). Reasonable progress is an objective standard, measured by a

       benchmark encompassing the parent’s compliance with the service plan and the court’s

       directives in light of the conditions causing removal, as well as other conditions that would

       prevent the court from returning the minor to her parent’s custody. In re C.N., 196 Ill. 2d 181,

       216-17 (2001). Reasonable progress requires measurable movement toward reunification and

       occurs when a trial court can expect to order the minor returned to the custody of her parents in

       the near future. In re Daphnie E., 368 Ill. App. 3d 1052, 1067 (2006). The State must prove

       unfitness by clear and convincing evidence. In re Jordan V., 347 Ill. App. 3d 1057, 1067 (2004).

       The trial court’s findings of unfitness are accorded great deference on review and will not be

       reversed unless they are against the manifest weight of the evidence. Id.

¶ 23          In this case, the trial court determined mother was unfit based on her failure to make

       reasonable progress toward returning the minor home from February 5, 2012, to November 5,

       2012. During that period, mother had completed some of her court-ordered tasks, including

       visiting with the minor as scheduled, completing a domestic violence class, a parenting class, and



                                                        8
       a drug and alcohol evaluation. However, mother failed to successfully complete substance abuse

       treatment and failed to regularly attend her counseling sessions. In addition, mother missed

       seven drug drops and tested positive for hydrocodone. Although the court mentioned mother

       spent time with her paramour, the court did not attribute this statement to the contents of the

       White Oaks records. Instead, presumably based on Officer Leigh’s testimony, the court

       concluded mother continued to spend time with her paramour. Based on this evidence, the trial

       court’s finding that mother failed to make reasonable progress toward the return of the minor

       during the relevant nine-month period was not against the manifest weight of the evidence.

¶ 24                                         CONCLUSION

¶ 25          For the foregoing reasons, the judgment of the circuit court of Peoria County is affirmed.

¶ 26          Affirmed.




                                                        9